— In a *906proceeding to validate petitions designating the petitioners as candidates in the Conservative Party primary election to be held on September 9, 1986, for the party position of County Committeeman of the Conservative Party in certain wards and election districts in the City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County (Pallella, J.), dated August 6, 1986, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Special Term correctly dismissed this validation proceeding as jurisdictionally defective because of the petitioners’ failure to join all the persons who filed objections to the designating petitions within the prescribed 14-day period (see, Election Law § 16-102; Matter of Gadsen v Board of Elections, 57 NY2d 751; Matter of Butler v Hayduk, 37 NY2d 497). Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.